Title: Thomas Jefferson to Thomas Mann Randolph, 9 August 1819
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Poplar Forest Aug. 9. 19.
          
          Mr Wood has sent me the inclosed queries with a request to put them into the hands of some one for answers. I will not suppose him so unreasonable as to have meant them for myself, the collection of materials for others to write books with being out of the question at my age, when nothing but absolute necessity can urge me to write even a common letter. you know the characters of our county who may be able & willing to give answers, so much better than I do, that I must ask the favor of you to put them into the best hands you can for answers.
          This neighborhood had been 7. weeks without rain, when on Tuesday the 3d inst. (the thermom. here at 99°) a tolerable one fell but very partially. we had it here, & a refreshing shower on the 7th and if well followed up by others we may yet make ¾ of a common crop of corn. one half of my wheat was destroyed by the hail at this place, but the other plantation escaped. nothing can exceed the desolation which the Lynchburg banks have produced in this county. besides endorsements by the country farmers & planters, they had been tempted by usurious interest to leave all their earnings for years past in their merchants hands, of whom scarcely 2. or three will ride out the storm. there seems to be so general a sickening at the effects of the banks that I hope the country is ripe for suppressing them by degrees, but entirely in the end.   your’s respectfully & affectionately
          
            Th: Jefferson
          
        